DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0186226 filed December 24, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR 2016/015230 filed December 23, 2016.
Claim Status
Claims 1, 8, and 10 are amended. Claims 4, 5, and 14 are cancelled. Claims 1-3, 6-13, and 15-21 are under examination.
Withdrawn Claim Rejection - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 10 lines 2-3 “the annealing separator has MgO with an activity of 400 seconds to 3000 seconds”.
Response to Arguments
Han in view of Watanabe and Iwayama
Iwayama in view of Tanaka and Watanabe and optionally Kwon
August 17, 2021 with respect to Han in view of Watanabe and Iwayama have been fully considered but they are not persuasive.
	The applicant argues there is no mention in any of the applied references of the process forming after a primary recrystallization annealing a layered structure which includes a base metal, a segregation layer, and an oxide layer, where the segregation layer is between the base metal and oxide layer (Remarks pg. 7 para. 5).
	The examiner respectfully disagrees. Previous claim 8 required the primary recrystallization process to form a layered structure including a base metal, a segregation layer, and an oxide layer, now required by amended claim 1. This claim limitation was rejected over at least one of Kwon and Lyudkovsky.  Kwon teaches Sn (Kwon [0001]) of 0.001 to 0.10 wt% (Kwon [0011]) segregates on the surface of the sheet causing the oxidized layer to be separated (i.e. forms a segregation layer between the base metal and oxide layer) (Kwon [0008], [0011]) as controlled through decarburization process conditions that are substantially similar to those of Han (Kwon [0011], [0019], [0024], [0025], [0031]; Han [0031], [0034]). Lyudkovsky teaches Sb of about 0.02 to 0.10 wt% (5:32-43) forms a very thin Sb-enriched layer at the surface of the steel strip (i.e. segregation layer), substantially reducing the depth of the internal oxidation layer and separating the oxide layer (i.e. a segregation layer between the base metal and oxide layer) (2:16-68, 6:1-13) during decarburization annealing (4:37-56). 
	The applicant argues none of the applied references mention thickness and oxygen content range of an oxide layer formed (Remarks pg. 7 para. 5).
	The examiner respectfully disagrees. 
Han teaches the total oxygen amount formed at a material surface is largely affected by a change of a dew point temperature within a furnace ([0106]), where a dew point temperature of 35 results in a total oxygen amount of 340 ppm, a dew point temperature of 45 results in a total oxygen amount of 480 ppm, and a dew point of 55 results in a total oxygen amount of 630 ppm (Table 2). The 
	Further, Han in view of Watanabe and Iwayama teach an oxidation layer is controlled by the temperature, atmosphere, and dew point of a furnace during decarburization and nitride annealing (Han [0053], [0082]), primary recrystallization divided  into plural stages with controlled PH2O/PH2 ratios (Watanabe [0013], [0017]), and PH2O/PH2 ratio corresponds to dew point (Iwayama 10:34-39; 11:21-25). The primary recrystallization annealing of the prior art is substantially similar to that claimed such that it appears the product of the process of the prior art is substantially similar, including having a 0.5 to 2.5 um oxide layer thickness.
	In the second rejection, with respect to oxide layer thickness, Iwayama teaches an oxidized layer of 1 to 2 microns thick (6:42-50). With respect to oxide layer oxygen content, Tanaka teaches an oxide film with an oxygen content of 900 ppm or less (Tanaka 4:60-67, 5:1, 8:17-37) where above this amount the oxide film becomes large, which is disadvantageous for the glass film decomposition reaction in the final box annealing (Tanaka 8:17-37). Alternatively with respect to oxide layer oxygen content, Kwon teaches an oxide layer of 650 to 850 ppm oxygen improves adhesion, surface quality, and properties of the grain oriented electrical steel sheet (Kwon [0011], [0019], [0024]). These teachings overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I)
	The applicant argues Tables 2 and 3 present Comparative Examples 1 to 8 and 12 to 16, where the amount of oxygen in an oxide layer is outside the claimed range, and have reduce roughness and gloss characteristics or iron loss, whereas Examples 1 and 2 have excellent roughness, glossiness characteristics, and iron loss (Remarks pg. 7 para. 7).
	The examiner respectfully disagrees. Exemplary Embodiments 1 and 2 have oxygen contents of 735 and 712 ppm, respectively (Table 2). Comparative Examples 1-3 and 9-11 also have oxygen contents that fall within the claimed range of 700 to 900 ppm (Table 2). This data suggests that even when the amount of oxygen in an oxide layer is within the claimed range, the resulting grain-oriented electrical steel sheet does not necessarily have the desired excellent roughness, glossiness, and iron loss characteristics. 
Double Patenting
	The applicant traverses the double patenting rejection, requesting it be held in abeyance until allowable subject matter is found (Remarks pg. 8 paras. 4-5).
	It will be maintained until it has been overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 line 2 “activation level” fails to comply with the written description requirement. Applicant’s specification is silent to an “activation level” of MgO. The specification does recite an “activativity” of MgO in 7:17 and 29:6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 2 “activation level” renders the claim indefinite. It is unclear what the activation level of MgO is. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006), Iwayama (US 4,268,326), and one or more of Kwon (KR 10-2013-0026243 machine translation) and Lyudkovsky (US 4,421,574).
Regarding claim 1, Han teaches a method of manufacturing an oriented electrical steel sheet ([0001]) with 3.26% Si ([0103]), 0.03 to 0.07 wt% Sn, and 0.01-0.05 wt% Sb (i.e. a steel slab comprising at least one of 2 to 7 wt% Si, 0.03 to 0.10 wt% Sn, and 0.01 to 0.05 wt% Sb; [0036], [0037], [0052], [0059]-[0070]) that undergoes hot rolling, cold rolling, decarburization and nitride annealing (i.e. primary recrystallization- annealing) and recrystallization annealing  (i.e. secondary recrystallization annealing) ([0026], [0052]-[0054], and [0074]), where after decarburization and nitride annealing a MgO annealing separator slurry is applied and dried at a surface of a material ([0038], [0077], and [0087]), a Mg2SiO4 (i.e. forsterite) layer is formed during high temperature annealing ([0077]), and removal of the film formed from reaction of an oxidation layer generated during decarburization and nitride process reacting with the MgO slurry annealing separator prevents the generation of a pinning point that disturbs flow of magnetic domains moving through a material surface (i.e. a forsterite film is removed in the secondary recrystallization-annealing; [0021] and [0078]). 
Han teaches the total oxygen amount formed at a material surface is largely affected by a change of a dew point temperature within a furnace ([0082], [0106]) where a dew point temperature of 35 results in a total oxygen amount of 340 ppm, a dew point temperature of 45 results in a total oxygen amount of 480 ppm, and a dew point of 55 results in a total oxygen amount of 630 ppm (Table 2). This indicates that the dew point temperature is a result-effective variable where increasing the dew point temperature increases the total oxygen amount of the oxide layer. For a variable which achieves a recognized result, the determination of the optimum or workable ranges is characterized as routine experimentation. MPEP 2144.05(I)(B).
Han teaches decarburization annealing at a temperature within a furnace of about 800 to 950°C ([0046] and [0075]). The instant claim recites “the primary recrystallization is performed through a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone” where all the zones have the same temperature of 800 to 900°C. The claim does not recite conditions that distinguish between the zones. Prior art that teaches primary recrystallization at 800-900°C reads on claim 1 because the process can be interpreted as reading on the claimed heating zone, a first soaking zone, a second soaking zone, and a third soaking zone. Han’s teaching of decarburization annealing (i.e. primary recrystallization) at 800-950°C overlaps with the claimed temperature such that it reads on the claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the decarburization annealing teachings of Han do not satisfy the requirements of a heating, first soaking, second soaking, and third soaking zones, then the following rationale (i.e. the following 3 paragraphs) is applied.
Han teaches decarburization annealing at a temperature within a furnace of about 800 to 950°C ([0046] and [0075]), but is silent to the presence of a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C (i.e. first and second soaking zones), and a last N stage at 750-900°C (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe [0013]) and it improves magnetic properties (Watanabe [0068]), where the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer (Watanabe [0042]), it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing (Watanabe [0043]), and dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss (Watanabe [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Han teaches controlling the temperature, atmosphere, and dew point of a furnace during decarburization and nitride annealing to control an oxidation layer generated at a material surface ([0053] and [0082]), but is silent to performing the primary recrystallization-annealing so that the thickness of an oxide layer formed on the surface of the cold-rolled sheet is 0.5 to 2.5 um.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C, PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C, PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. first and second soaking zones), and a last N stage at 750-900°C, PH2O/PH2 of not more 0.20, and time of 80-220 seconds (i.e. a third soaking zone), where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]) and the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer ([0042]), where it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing ([0043]), where dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss ([0044]), and where in the stages  the PH2O/PH2 can be changed within the range according to the invention ([0067]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures, PH2O/PH2, and time as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe [0013]) and it improves magnetic properties (Watanabe [0042]-[0044] and [0068]). The composition of Han ([0036], [0037], [0052], [0059]-[0070]) and the primary recrystallization process of Watanabe (i.e. temperature, time, and PH2O/PH2; [0017]) are substantially similar to the composition (claim 1) and processes of the instant invention (claims 4, 6, and 7 and instant specification page 26 line 3 to page 18 line 22). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed oxide layer thickness of 0.5 to 2.5 um and the oxygen amount of the oxide layer being 700 to 900 ppm.
Han in view of Watanabe teaches adjusting the dew point between 35 and 55°C (Han [0043], [0053], [0106], and Table 2) and imparting a change to a dew point temperature within a furnace to change an oxidation layer composition (Han [0082]) during primary recrystallization annealing by dividing the soaking process into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value (Watanabe [0013]) where the stages comprise N stages of not less than 3 with a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) (Watanabe [0017]).
Han and Watanabe are silent to the dew-point of the instantly claimed zones.
Iwayama teaches a process for producing a grain oriented electrical silicon steel sheet (1:5-12) where the ratio of PH2O/PH2 corresponds to dew point (10:34-39 and 11:21-25). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the dew points in the stages of the process of Han in view of Watanabe to overlap with those claimed because the dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Han [0046] and [0075]; Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Han teaches a composition for a common oriented electrical steel sheet that falls within the range of that claimed ([0103] and Table 1 Specimen numbers 5-9).
Element
Claim 2
Han [0103] and Table 1 Specimen numbers 5-9
Si
2 to 7
3.26
C
0.01 to 0.085
0.055
Al
0.01 to 0.045
0.026
N
0.01 or less
0.0042
P
0.01 to 0.05
0.035 (5-7 and 9); 0.02 (8)
Mn
0.02 to 0.5
0.12
S
0.0055 or less (excluding 0)
0.0045
One or more of
Sn
Sb

0.03 to 0.10
0.01 to 0.05

(5); 0.03 (6); 0.04 (7); 0.05 (8 and 9)
0.025 (5-7); 0.035 (8); 0.045 (9)
Fe
Remainder
Balance


Regarding claim 3, Han teaches P+0.5Sb of 0.0370 to 0.0639 wt% ([0036] and [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 6, Watanabe teaches a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Watanabe teaches a first stage of 10-60 seconds (i.e. a first heating zone), second to N-1 stages of 70-160 seconds (i.e. first and second soaking zones), and a last N stage of 10-60 seconds (i.e. third soaking zone) ([0017]). This reads on a total time of 160 to 440 seconds with a first and second stage (i.e. heating and first soaking zone) of 80 to 220 seconds (i.e. about 18 to 50% of the total time; 80/440 to 80/160) and a last N stage (i.e. third soaking zone) of 10-60 seconds (i.e. about 2 to 37% of the total time; 10/160 to 60/160). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Han in view of Kwon teaches 0.03 to 0.07 wt% Sn segregates in a grain boundary (Han [0060] and [0061]; Kwon [0011]) and on the surface of the sheet causing the oxidized layer to be separated (Kwon [0008] and [0011]). The total amount of Sn is 0.03 to 0.07 wt% (Han [0060] and [0061]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In addition to, or as an alternative, Han in view of Lyudkovsky teaches 0.02 to 0.05 wt% Sb segregates at a grain boundary (Han [0064] and [0065]; Lyudkovsky 5:32-43) and a very thin antimony-enriched layer quickly forms at the surface of the steel strip, substantially reducing the depth of the internal oxidation layer containing the oxides of additional alloying elements such as Si and Al (Lyudkovsky 2:16-68 and 6:1-13) where the antimony-enriched layer is formed during decarburizing annealing (Lyudkovsky 4:37-56) and the antimony content in the layer is affected by the sulfur content (Lyudkovsky 4:57-68 and 5:1-2).The total amount of Sb is 0.02 to 0.05 wt% (Han [0064] and [0065]; Lyudkovsky 5:32-43) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Han teaches an annealing separator including MgO, an oxychloride material, and a sulfate-based antioxidant ([0022] and [0038]).
Regarding claim 10, Han teaches MgO with an activation level of 400 to 3000 seconds ([0032], [0055], [0090], and [0091]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Han teaches the annealing separator includes 10-20 wt% oxychloride material and 1-5 wt% sulfate-based antioxidant to the MgO at 100-200 wt% ([0025] and [0041]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Han teaches the oxychloride material may be antimony oxychloride (SbOCl) or bismuth oxychloride (BiOCl) ([0023] and [0039]).
Regarding claim 13, Han teaches the sulfate-based antioxidant may be at least one that is selected form an antimony-based (Sb2(SO4)3), strontium-based (SrSO4), or barium-based (BaSO4) antioxidant ([0024] and [0040]).
Regarding claim 15, Han teaches applying the slurry then drying by winding at 300-700°C ([038], [0054], [0077], and [0087]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 16, Han teaches final annealing with a temperature rising speed of 18-75°C/h in a temperature range of 700-950°C and a temperature rising speed of 10-15°C/h in a temperature range of 950-1200°C ([0033], [0045], and [0085]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 17, Han teaches final annealing in a mixed atmosphere of 25% nitrogen+75% hydrogen up to 1200°C then after arriving at 1200°C a 100% hydrogen atmosphere was maintained ([0085]).
Regarding claim 18, Han teaches surface roughness Ra of 0.42 to 0.74 um ([0103], [0104], and Table 1), 0.31 to 0.39 um ([0105], [0106], and Table 2), and of 0.23 to 0.31 um ([0108] and Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) in view of Tanaka (US 5,507,883), Watanabe (WO 2014/126089 with citations from US 2016/0020006), and one or more of Kwon (KR 10-2103-0026243 machine translation) and Lyudkovsky (US 4,421,574).
Regarding claim 1, Iwayama teaches a process for producing a grain oriented electrical silicon steel sheet (1:5-12) with 3.25%, 2.95%, or 3.05% Si (i.e. a steel slab comprising 2 to 7 wt% Si) of hot rolling, cold rolling, decarburization annealing (i.e. primary recrystallization-annealing) (10:23-34, 12:16-38, 14:6-23), coating with magnesium oxide (i.e. applying an annealing separator), and finish annealing in a dry hydrogen gas stream (i.e. drying the same and secondary recrystallization-annealing) (10:46-49, 13:9-12, 14:24-31) where carrying out decarburization annealing in a ratio of PH2O/PH2 of 0.1 results in an internal oxidized layer of a relatively small thickness of from 1 to 2 microns (i.e. the primary recrystallization-annealing is performed so that the thickness of an oxide layer formed on the surface of the cold-rolled sheet is 0.5 to 2.5 um) (6:42-50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Iwayama is silent to removing the forsterite (Mg2SiO4) film in the secondary recrystallization-annealing.
Tanaka teaches a grain oriented electrical steel sheet not having a glass film (a forsterite film) (1:13-19 and 3:1-5) where the glass film that is present for the progress of secondary recrystallization disappears after secondary recrystallization (3:60-64 and 5:13-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to decompose the glass film during secondary recrystallization because it produces a film having a high magnetic flux density (Tanaka 4:53-59).
Iwayama is silent to the oxygen amount of the oxide layer.
Tanaka teaches a grain oriented electrical steel sheet (1:13-19 and 3:1-5) comprising an oxide film with an oxygen content of 900 ppm or less (4:60-67, 5:1, and 8:17-37).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to limit the oxygen content to 900 ppm or less because above this amount the thickness of the oxide film becomes large, which is disadvantageous for the glass film decomposition reaction in the final box annealing (Tanaka 8:17-37). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Tanaka’s teaching of oxygen amount in the oxide layer, Kwon teaches a grain-oriented electrical steel sheet ([0001]) with an oxide layer of 650 to 850 ppm ([0011], [0019], and [0024]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to form an oxide layer of 650 to 850 ppm because it improves the adhesion, surface quality, and properties of the grain oriented electrical steel sheet (Kwon [0011]). Further, Kwon teaches the PH2O/PH2 is controlled from 0.002-1.008 in order to control the oxide layer (Kwon [0011]), where the PH2O/PH2 of the decarburization process in Iwayama of 0.1 (6:42-50) falls within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Iwayama teaches decarburization annealing at an initial stage of 750-850°C and at a final stage of 750-1200°C (9:54-67). The instant claim recites “the primary recrystallization is performed through a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone” where all the zones have the same temperature of 800 to 900°C. The claim does not recite conditions that distinguish between the zones. Prior art that teaches primary recrystallization at 800-900°C reads on claim 4 because the process can be interpreted as reading on the claimed heating zone, a first soaking zone, a second soaking zone, and a third soaking zone. Iwayama’s teaching of decarburization annealing (i.e. primary recrystallization) at 750-850°C overlaps with the claimed temperature such that it reads on the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the decarburization annealing teachings of Han do not satisfy the requirements of a heating, first soaking, second soaking, and third soaking zone, then the following rationale (i.e. the next 3 paragraphs)  is applied.
Iwayama teaches decarburization annealing at an initial stage of 750-850°C and a final stage of 750-1200°C (9:54-68), but is silent to the presence of a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C (i.e. first and second soaking zones), and a last N stage at 750-900°C (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe[0013]) and it improves magnetic properties (Watanabe [0068]), where the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer (Watanabe [0042]), it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing (Watanabe [0043]), and dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss (Watanabe [0044]). 
Iwayama in view of Watanabe teaches the ratio of PH2O/PH2 corresponds to a dew point (Iwayama 10:34-39 and 11:21-25) where during primary recrystallization annealing dividing the soaking process into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value (Watanabe [0013]) where the stages comprise N stages of not less than 3 with a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) (Watanabe [0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the dew points in the stages of the process of Iwayama in view of Watanabe to overlap with those claimed because the dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Iwayama 9:54-68; Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Iwayama is silent to a layered structure including a base metal, a segregation layer, and an oxide layer with the segregation layer between the base metal and oxide layer.
Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn ([0001]) of 0.001 to 0.10 wt% ([0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated (i.e. a layered structure including a base metal, a segregation layer, and an oxide layer with the segregation layer between the base metal and oxide layer) ([0008] and [0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to include Sn because Sn precipitates at the grain boundaries, suppressing grain growth and increasing the fraction of grains having a {110}<001> orientation in the primary recrystallization texture (Kwon [0028]), where during decarburization annealing Sn segregates on the surface of the sheet separating the oxide layer (Kwon [0008], [0011], and [0028]). 
In addition to, or as an alternative to Kwon, Lyudkovsky teaches annealing a steel strip (1:7-11) with an antimony content of greater than about 0.02 wt% to 0.10 wt% (5:32-43) such that a very thin antimony-enriched layer quickly forms at the surface of the steel strip, substantially reducing the depth of the internal oxidation layer containing the oxides of additional alloying elements such as Si and Al (i.e. a layered structure including a base metal, a segregation layer, and an oxide layer with the segregation layer between the base metal and oxide layer) (2:16-68 and 6:1-13) where the antimony-enriched layer is formed during decarburizing annealing (4:37-56) and the antimony content in the layer is affected by the sulfur content (4:57-68 and 5:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to include 0.02 to 0.10 wt% Sb because it reduces the depth of the internal oxidation layer that is formed during heating under oxidizing conditions (2:17-35) where during decarburization annealing Sb precipitates at the grain boundaries (Lyudkovsky 4:37-56), including segregating on the surface, separating the oxide layer (Lyudkovsky 2:16-68 and 6:1-13). 
Regarding claim 6, Watanabe teaches a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Watanabe teaches a first stage of 10-60 seconds (i.e. a first heating zone), second to N-1 stages of 70-160 seconds (i.e. first and second soaking zones), and a last N stage of 10-60 seconds (i.e. third soaking zone) ([0017]). This reads on a total time of 160 to 440 seconds with a first and second stage (i.e. heating and first soaking zone) of 80 to 220 seconds (i.e. about 18 to 50% of the total time; 80/440 to 80/160) and a last N stage (i.e. third soaking zone) of 10-60 seconds (i.e. about 2 to 37% of the total time; 10/160 to 60/160). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Iwayama in view of Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn (Kwon [0001]) of 0.001 to 0.10 wt% (Kwon [0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated (Kwon [0008] and [0011]). The total amount of Sn is 0.001 to 0.10 wt% (Kwon [0011]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In addition to, or as an alternative to Kwon, Iwayama in view of Lyudkovsky teaches annealing a steel strip (Lyudkovsky 1:7-11) with an antimony content of greater than about 0.02 wt% to 0.10 wt% (Lyudkovsky 5:32-43) such that a very thin antimony-enriched layer quickly forms at the surface of the steel strip, substantially reducing the depth of the internal oxidation layer containing the oxides of additional alloying elements such as Si and Al (Lyudkovsky 2:16-68 and 6:1-13) where the antimony-enriched layer is formed during decarburizing annealing (Lyudkovsky 4:37-56) and the antimony content in the layer is affected by the sulfur content (Lyudkovsky 4:57-68 and 5:1-2). The total amount of Sb is 0.02 to 0.10 wt% (Lyudkovsky 5:32-43) such that this is the upper limit of the amount of Sb that can be present in the segregation layer. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 2, 3, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) in view of Tanaka (US 5,507,883), Watanabe (WO 2014/126089 with citations from US 2016/0020006), and one or more of Kwon (KR 10-2103-0026243 machine translation) and Lyudkovsky (US 4,421,574) as applied to claim 1 above, and further in view of Han (WO 2014/104762 with citations from US 2016/0194731).
Regarding claims 2 and 3, Iwayama teaches example compositions 1, 4, and 5 (10:23-25, 12:16-21, and 14:6-8), indicating the presence of Si, C, Al, N, S, Sb, and Fe in amounts that fall within the claimed ranges are known to be present in the taught grain oriented electrical silicon steel sheet (1:5-12).
In the event it is determined that the individual compositions of examples 1, 4, and 5 of Iwayama cannot be combined to read on the claimed composition, then the below rationale is applied.
Iwayama teaches example composition 4 (12:16-21).
Example composition 4 of Iwayama is silent to the presence of one or more kinds of 0.03 to 0.10 wt% Sn and 0.01 to 0.05 wt% Sb.
Han teaches an oriented electrical steel sheet ([0001]) comprising 0.03 to 0.07 wt% Sn and 0.01 to 0.05 wt% Sb ([0036] and [0060]-[0065]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.03 to 0.07 wt% Sn and 0.01 to 0.05 wt% Sb in the steel of Iwayama because Sn improves iron loss by reducing a size of a secondary grain by increasing the number of secondary nuclei of a {110}<001> orientation (Han [0061]) and Sb suppresses excessive growth of a primary re-grain by segregation at a grain boundary (Han [0064]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Iwayama is silent to the presence of P.
Han teaches an oriented electrical steel sheet ([0001]) comprising 0.01 to 0.05 wt% P ([0036], [0066], and [0067]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Iwayama to include 0.01 to 0.05 wt% P because P promotes growth of a primary recrystallized grain in an oriented electrical steel sheet of a low temperature heating method and enhances integration of {110}<001> orientation in a final product by raising a secondary recrystallization temperature (Han [0067]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
With respect to claim 3, Iwayama is silent to the claimed relationship between P and Sb.
Han teaches P+0.5Sb between 0.0370 and 0.0630 wt% ([0036], [0068], and [0069]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Iwayama to have a P+0.5Sb between 0.0370 and 0.0630 wt% because iron loss is further improves because a synergistic effect is obtained (Han [0069]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 2
Iwayama Ex. 1
Iwayama Ex. 4
Iwayama Ex. 5
Si
2 to 7
3.25
2.95
3.05
C
0.01 to 0.085
0.032
0.053
0.046
Al
0.01 to 0.045
-
0.029
-
N
0.01 or less
-
0.0075
-
P
0.01 to 0.05
-
-
-
Mn
0.02 to 0.5
0.057
0.082
-
S
0.0055 or less (excluding 0)
0.016
0.028
-
One or more of
Sn
Sb

0.03 to 0.10
0.01 to 0.05

-
-

-
-

-
0.075
Fe
Remainder
Balance
Balance
Balance


Regarding claims 9-13, Iwayama teaches coating with magnesium oxide (i.e. applying an annealing separator) (10:46-49, 13:9-12, 14:24-31), but is silent to the annealing separator including an oxychloride material and a sulfate-based antioxidant.
Han teaches an oriented electrical steel sheet ([0001]) coated with an annealing separator including MgO, an oxychloride material, and a sulfate-based antioxidant ([0022] and [0038]; claim 9) where MgO with an activation level of 400 to 3000 seconds ([0032], [0055], [0090], and [0091]; claim 10), the annealing separator includes 10-20 wt% oxychloride material and 1-5 wt% sulfate-based antioxidant to the MgO at 100-200 wt% ([0025] and [0041]; claim 11), the oxychloride material may be antimony oxychloride (SbOCl) or bismuth oxychloride (BiOCl) ([0023] and [0039]; claim 12), and the sulfate-based antioxidant may be at least one that is selected form an antimony-based (Sb2(SO4)3), strontium-based (SrSO4), or barium-based (BaSO4) antioxidant ([0024] and [0040]; claim 13) where the base coating layer is voluntarily removed during a high temperature annealing process ([0021]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to use the annealing separator taught by Han because it allows for voluntary removal of a base coating layer during a high temperature annealing process forming an electrical steel sheet with very small iron loss by removing pinning points (Han [0021] and [0049]) and it has excellent surface gloss and roughness (Han [0050]).
Regarding claim 15, Iwayama is silent to the drying temperature.
Han teaches an oriented electrical steel sheet ([0001]) manufactured by applying the slurry then drying by winding at 300-700°C ([038], [0054], [0077], [0087], and [0096]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to dry the annealing separator at 300 to 700°C because drying at this temperature contributes to producing an oriented electrical steel sheet have excellent floss, roughness, and iron loss (Han [0096]) where this temperature range is below the final annealing (i.e. secondary recrystallization) temperature of 750-1200°C (10:1-15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 16 and 17, Iwayama teaches final (i.e. secondary recrystallization) annealing at 750-1200°C (9:67-68 ad 10:1-15), but is silent to the rising speed and atmosphere.
Han teaches an oriented electrical steel sheet ([0001]) that undergoes final annealing with a temperature rising speed of 18-75°C/h in a temperature range of 700-950°C and a temperature rising speed of 10-15°C/h in a temperature range of 950-1200°C in a mixed atmosphere of 25% nitrogen+75% hydrogen up to 1200°C then after arriving at 1200°C a 100% hydrogen atmosphere was maintained ([0033], [0045], and [0085]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to final anneal in Iwayama using the conditions taught by Han because it results in excellent roughness and enhance glossiness as compared to a conventional glassless process (Han [0086]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, Iwayama is silent to Ra.
Han teaches an oriented electrical steel sheet ([0001])  with a surface roughness Ra of 0.42 to 0.74 um ([0103], [0104], and Table 1), 0.31 to 0.39 um ([0105], [0106], and Table 2), and of 0.23 to 0.31 um ([0108] and Table 3). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to have the surface roughness as taught in Han because it is improved roughness over the prior art (Han [0050], [0057], [0086], [0096], and [0101]) where surface roughness effects the ability to perform an insulating coating, which impacts the close contacting property (Han [0011]) and higher surface roughness does not enhance iron loss (Han [0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Han (WO 2014/104762 with citations from US 2016/0194731) in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006), Iwayama (US 4,268,326), and one or more of Kwon (KR 10-2013-0026243 machine translation) and Lyudkovsky (US 4,421,574) or Iwayama (US 4,268,326) in view of Tanaka (US 5,507,883), Watanabe (WO 2014/126089 with citations from US 2016/0020006), and one or more of Kwon (KR 10-2013-0026243 machine translation) and Lyudkovsky (US 4,421,574) as applied to claim 1 above, and further in view of either one of Mizogami (JP 2005-327911 machine translation) or Kuroki (Kuroki et al. “Artificial domain control of the grain oriented silicon steel.” J. Japan Inst. Metals, Vol. 45, No. 4 (1981), pp. 379-383.).
Regarding claim 19, Han is silent to the presence of a groove parallel to the rolling direction.
Mizogami teaches a grain-oriented electrical steel sheet ([0001]) comprising a laser irradiation mark (i.e. groove) in a direction substantially parallel to the rolling direction ([0008]-[0013]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to include forming laser irradiation marks (i.e. grooves) in a direction substantially parallel to the rolling direction because it forms a steel that can be used for a transformer core with good low iron loss (Mizogami [0008]-[0013]).
As an alternative to Mizogami, Kuroki teaches a grain oriented silicon steel sheet comprising lines scratched on the surface (i.e. grooves) at a direction of 0° to the rolling direction (i.e. parallel to the rolling direction) (abstract and Fig. 6).
It would have been obvious to one ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to scratch lines (i.e. grooves) on the surface of the steel sheet at a direction of 0° to the rolling direction because it improves the total loss of the cross rolling direction and improves that of the 45° direction slightly (Kuroki abstract and Fig. 6).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006), Iwayama (US 4,268,326), and one or more of Kwon (KR 10-2013-0026243 machine translation) and Lyudkovsky (US 4,421,574) or Iwayama (US 4,268,326) in view of Tanaka (US 5,507,883), Watanabe (WO 2014/126089 with citations from US 2016/0020006), and one or more of Kwon (KR 10-2013-0026243 machine translation) and Lyudkovsky (US 4,421,574) as applied to claim 1 above, and further in view of Iwata (US 2013/0092652).
Regarding claim 19, Han is silent to the presence of a groove parallel to the rolling direction.
Iwata teaches a groove on a grain-oriented electrical steel sheet ([0001]) comprising a main groove and a plurality of sub-grooves that branch therefrom in the surface where the sub-grooves are parallel to the rolling direction ([0034], [0043], and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to include a groove with a main groove and a plurality of branches sub-grooves that are parallel to the rolling direction because provides a grain-oriented electrical steel sheet having excellent core loss characteristics (Iwata [0022] and [0051]).
Regarding claims 20 and 21, Iwata teaches the sub-grooves have a width, w2, of 20 um (i.e. the groove has a width of 3 to 500 um (claim 20) and 5 to 100 um claim 21)) and a length, s+w1+s, of 0.320 mm (150 um + 20 um + 150 um) (i.e. the groove has a length of 0.1 to 5 mm (claim 20) and 0.2 to 3 mm (claim 21)) ([0049], [0050], and Figs. 6A and 6B). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,023,932 (US ‘932) in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006).
	US ‘932 teaches an overlapping method (claim 3), a steel composition (claim 11), an annealing separator composition (claims 1-7), and final annealing conditions (claim 8) that read on those claimed.
	US ‘932 is silent to the decarburization annealing process (i.e. primary recrystallization annealing) comprising a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone as recited in instant claims 4-7.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C, a PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C a PH2O/PH2 of 0.25-0.40, and time of 70-160 seconds (i.e. first and second soaking zones), and a last N stage at 750-900°C, a PH2O/PH2 of not more than 0.20, and time of 10-60 seconds (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]). The dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘932 for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe [0013]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735